Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 06, 2018

The Court of Appeals hereby passes the following order:

A19A0778. ANN J. HERRERA, AS CONSERVATOR OF B .W., A MINOR v.
    PRESERVATION MANAGEMENT, INC. et al.

      We granted an application for interlocutory appeal filed by Preservation
Management, Inc., The Seven Fifty Limited Partnership, Majestic Manor, LLC, and
John Does Nos. 1-5 (“the Defendants”). See Case Number A18I0263, granted August
8, 2018. On August 13, 2018, the Defendants filed a timely notice of appeal. See Case
No. A19A0777. On August 31, 2018, plaintiff Ann J. Herrera, as Conservator of
B.W., a minor, filed a notice of cross-appeal. We, however, lack jurisdiction.
      Cross-appeals must be filed within 15 days from service of the appellant’s
notice of appeal. OCGA § 5-6-38 (a). Here, the plaintiff filed her notice of cross-
appeal 18 days after service of the Defendants’ notice of appeal. Accordingly, the
notice of cross-appeal is untimely. We thus lack jurisdiction over the cross-appeal,
which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/06/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.